Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered June 3, 2004. The order, insofar as appealed from, granted plaintiffs *948motion seeking partial summary judgment on the Labor Law § 240 (1) cause of action and denied in part defendant’s cross motion seeking summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present — Scudder, J.P, Kehoe, Gorski, Martoche and Smith, JJ.